IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 10, 2007
                                 No. 06-10787
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

LEVI WOODERTS, JR

                                            Petitioner-Appellant

v.

WARDEN, FEDERAL CORRECTIONAL INSTITUTION SEAGOVILLE, TEXAS

                                            Respondent-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:05-CV-842


Before KING, DAVIS, and CLEMENT, Circuit Judges
PER CURIAM:*
      Levi Wooderts, Jr., federal prisoner # 29639-077, seeks leave to proceed in
forma pauperis (IFP) to appeal the dismissal of his 28 U.S.C. § 2241 petition
challenging the 20-year sentence and $386,589.03 restitution order he received,
after a jury trial, for conspiracy to alter or remove motor vehicle identification.
The district court denied IFP, certifying that the appeal was not taken in good
faith. By moving for leave to proceed IFP, Wooderts is challenging the district



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-10787

court’s certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997);
FED. R. APP. P. 24(a)(5).     However, Wooderts has not demonstrated any
nonfrivolous ground for appeal.
      Wooderts argues that (1) his sentence is unconstitutional in light of United
States v. Booker, 543 U.S. 220 (2005), Blakely v. Washington, 542 U.S. 296
(2004), and Apprendi v. New Jersey, 530 U.S. 466 (2000); and (2) that a 21 U.S.C.
§ 2255 motion is inadequate and ineffective to test the legality of his detention.
      Section 2255 provides the primary means of collaterally attacking a
federal sentence based on errors that occurred at or prior to sentencing. Jeffers
v. Chandler, 253 F.3d 827, 830 (5th Cir. 2001). Because Wooderts’s petition
challenges errors that occurred at sentencing, it should not have been brought
as a 28 U.S.C. § 2241 petition. See Padilla v. United States, 416 F.3d 424,
426-27 (5th Cir. 2005). Wooderts’s argument that he is entitled to proceed under
28 U.S.C. § 2241 based on the savings clause of 28 U.S.C. § 2255 because relief
under that section is “inadequate or ineffective” is unavailing. See id. at 427.
      Wooderts’s appeal does not involve legal points arguable on their merits,
and it is therefore frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983). Accordingly, the IFP motion is DENIED, and the appeal is DISMISSED
as frivolous. See Baugh, 117 F.3d at 202; 5TH CIR. R. 42.2




                                        2